DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama et al. (U.S. Publication 2019/0155776), hereinafter Miyama in view of Ewing (U.S. Publication 2003/0126253), hereinafter Ewing.



recording a rising edge (see Fig. 12A, Rising Edge Detection Circuit) of a clock signal (see Fig. 12A, SCL) of the I2C bus directly following a start condition (see Fig. 5) of an I2C communication (see Fig. 1); and 

determining (Rise Determination Instruction Signal, see Fig. 12B) by the receiving device whether the rising edge was recorded (see Fig. 12B, Rising Edge Waveform Information Obtaining Circuit).

Miyama does not disclose expressly when an interruption is generated within the receiving device.

Ewing does disclose when an interruption (interrupt occurs, see Paragraph 33) is generated within the receiving device (idle slave mode, see Paragraph 33).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Ewing into Miyama.

The suggestion/motivation for doing so would have been to allow for redundancy by having both devices be both emitter and receiver.

Referring to claim 11, Miyama teaches, as claimed, a communication method by an Inter-Integrated Circuit (I2C) bus (see Fig. 1, 103 and 104) between an emitting device (see Fig. 1, 901) and a receiving device (see Fig. 1, 102), the method comprising: 

following a detection of a falling edge (see Fig. 13A, Falling Edge Detection Circuit) of a data signal (see Fig. 1, SDA) of the I2C communication; determining, based on a value stored in a register (see Fig. 13A, FFs), whether an event indicative of a rising edge (see Fig. 12B, Rising Edge Waveform Information Obtaining Circuit) of a clock signal on the I2C bus has occurred; and 

in response to determining that the event indicative of the rising edge of the clock signal has not occurred (see Fig. 11, Rising Failure Determination Circuit), reading data of the data signal.

Miyama does not disclose expressly generating an interrupt.

Ewing does disclose a generating an interrupt (interrupt occurs, see Paragraph 33).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Ewing into Miyama.



Referring to claim 17, Miyama teaches, as claimed, an electronic component comprising: 

a receiving device (see Fig. 1, 102) coupled to an emitting device (see Fig. 1, 901) through an Inter-Integrated Circuit (I2C) bus (see Fig. 1, 103 and 104); 

a register storing (see Fig. 12A, FF’s) a value indicative (count, see Fig. 6A, Edge Count Signal) of an occurrence (Note, occurrences of rising edges) of a rising edge (see Fig. 12A, Rising Edge Detection Circuit) of a clock signal (Note, SCL) on the I2C bus; 

a processor (CPU, see Paragraph 20); and 

the program comprising instructions (instruction, see Fig. 13A) to cause the processor to: 

following a detection of a falling edge (see Fig. 13A, Falling Edge Detection Circuit) of a data s (see Fig. 1, SDA) signal of an I2C communication over the I2C bus; 



in response to determining that the event indicative of the rising edge of the clock signal has not occurred (see Fig. 11, Rising Failure Determination Circuit), read data of the data signal (see Fig. 10, SDA).

Miyama does not disclose expressly a memory storing a program to be executed in the processor, and generate an interrupt.

Ewing does disclose a memory (see Fig. 8, non-volatile memory) storing a program to be executed in the processor (see Fig. 8, microprocessor), and generate an interrupt (interrupt occurs, see Paragraph 33).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Ewing into Miyama.

The suggestion/motivation for doing so would have been to allow for redundancy by having both devices be both emitter and receiver.

As to claim 18, the modification teaches the electronic component of claim 17, wherein in response to determining that the event indicative of the rising edge of the clock signal 

As to claim 19, the modification teaches the electronic component of claim 18, wherein the stop condition is a rising edge of the data signal during a high state (see Fig. 9, High Fixed) of the clock signal.  

As to claim 20, the modification teaches the electronic component of claim 17, wherein the register is a hardware register (Note, FF’s are hardware) belonging to general input/output registers (see Fig. 12A, FF’s) of a system comprising the emitting device and the receiving device.

As to claims 2-10 and 12-16, they are directed to a method to implement the device as set forth in claims 18-20.  Therefore, they are rejected on the same basis as set forth hereinabove.







Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Kang (U.S. Pub. 2009/0240896) discloses master/slave I2C system.

Response to Arguments

Applicant's arguments filed 11/12/2021 have been fully considered but they are mostly moot in view of new grounds of rejections.

Applicant argues, “As a general note, Applicant has amended claim 1 to provide consistent language across the claims. Thus, the stylistic amendment to the claim is for clarity and does not change the scope of the claim.”

Examiner disagrees with applicant.  A verification requires a history of determination(s).  It is implicit that one verifies previous determination(s).  For instance, given a determination to conduct an activity, an act of setting a flag that indicates the activity is leaving a history of the activity.  A verification of the activity can be done by checking the flag.  It is well known to one of ordinary skilled in the art that the activity happened because of determination(s).  The scope of the claim has further broadened when replacing the term ‘verification’ with ‘determination’ (hence, same art(s) rejections with different mapping).  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183